          Case 6:21-cv-06187-FPG Document 15 Filed 07/29/21 Page 1 of 2



                                                                                                  PS
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

 JAMES G. ROBERTS, VI,

                Plaintiff,

        -v-                                                          21-CV-6187 FPG
                                                                     ORDER
 BLOWERS, et al.,

             Defendants.
___________________________________

       Pro se Plaintiff, James G. Roberts, VI, an inmate incarcerated at the Groveland

Correctional Facility, filed this action seeking relief under 42 U.S.C. § 1983. Plaintiff was granted

permission to proceed in forma pauperis (ECF No. 7) and service was directed after the Complaint

was evaluated pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(a). ECF No. 11. Before the

Court is Plaintiff’s Motion for Appointment of Counsel. ECF No. 14.

       In deciding whether to appoint counsel, the Court should first determine whether the

indigent’s position seems likely to be of substance, and if the claim meets this threshold

requirement, the Court should then consider a number of other factors in making its determination.

Hodge v. Police Officers, 802 F.2d 58, 61 (2d Cir. 1986). This action was only recently

commenced. Service was ordered but Defendants have not yet responded to Plaintiff’s Complaint,

and the only facts upon which this Court may base its decision as to whether this lawsuit is of

substance are those portions of Plaintiff’s Complaint wherein he states the facts surrounding his

claim. At this stage, the Court lacks sufficient information to consider the factors set forth in

Hodge. Plaintiff’s request for appointment of counsel is therefore denied without prejudice as

premature.



                                                 1
         Case 6:21-cv-06187-FPG Document 15 Filed 07/29/21 Page 2 of 2




                                         ORDER

       IT HEREBY IS ORDERED that Plaintiff’s request for appointment of counsel is therefore

denied without prejudice as premature.

       SO ORDERED.

Dated: July 29, 2020
       Rochester, New York
                                                 ______________________________________
                                                       HON. FRANK P. GERACI, JR.
                                                               District Judge
                                                         United States District Court




                                             2
